The sole question raised in this appeal is the propriety and validity of a decree of the Orphans' Court of Washington County authorizing the payment of costs and attorneys' fees incident to the appointment of a guardian for Georgia Roberts, a weak-minded person. The decree directed that payment be made out of the income accruing to the trust estate with the right to encroach upon the corpus when and if the fund became available. The action of the court below is supported and justified by decedent's will and is unobjectionable.
All other issues injected into the case by appellant are irrelevant and have no relation to this proceeding.
The decree is affirmed at appellant's cost.